Citation Nr: 1761000	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 26, 2012, for an anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder [PTSD]).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2016.  The Veteran's daughter, S.G., was present as a witness.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran first filed a claim of entitlement to service connection for PTSD in December 2009.

2. The Veteran was not found to have PTSD, but instead was first formally diagnosed with anxiety disorder, not otherwise specified, at a September 26, 2012 VA examination; the available medical evidence does not support finding an onset of anxiety disorder, not otherwise specified, prior to this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 26, 2012, for the grant of service connection for anxiety disorder, not otherwise specified, have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.304(f), 3.400 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date of December 8, 2010, for his service-connected anxiety disorder, not otherwise specified.  The Veteran asserts that on December 8, 2010, he was given a provisional diagnosis of anxiety; however, a firm diagnosis of anxiety disorder, not otherwise specified, was not diagnosed until the Veteran's VA examination on September 26, 2012.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r) (2017). 

The determination of the date entitlement arose must be informed by 38 C.F.R. § 3.304 (f) which sets forth the requirements for establishing entitlement to service connection for PTSD and expressly requires a medical diagnosis of the Veteran's condition as PTSD.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  Specifically, section 3.304(f) provides that "[s]ervice connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304 (f).  Therefore, in order to determine the "date entitlement arose" within the meaning of 38 C.F.R.  § 3.156 (c), it is necessary to look at § 3.304(f).  Young, 766 F.3d at 1352.  Section 3.304(f) does not provide that entitlement can arise on a date for which there is no medical diagnosis of the Veteran's condition as PTSD. 

This is not to say, however, that the effective date of a PTSD claim is necessarily the date the diagnosis is made or submitted to the VA.  Rather, the Board recognizes that it is possible that "a medical opinion could diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms."  Id.  The Board notes that the Veteran was diagnosed with an anxiety disorder, not otherwise specified, instead of PTSD; however, the Board finds that this rationale for determining whether a diagnosis has been made to determine the eligibility for an earlier effective date applies to other mental health disabilities.

As explained below, the Board finds that, based on the facts of this case, entitlement to service-connection for anxiety disorder, not otherwise specified, did not arise by law prior to the currently assigned effective date of September 26, 2012.

In a July 2009 VA treatment note, the Veteran denied any anxiety or other PTSD related symptoms.  

The Veteran later filed a claim for service connection for PTSD in December 2009.

The Veteran was afforded a VA PTSD VA examination in April 2010.  The examiner found that the Veteran did not meet the criteria for PTSD.  Instead the examiner diagnosed a parent child relational problem.  

In a December 2010 VA treatment note, the Veteran was given an initial provisional diagnosis of anxiety disorder, not otherwise specified.  Mental status examination remained within normal limits.  In an August 2011 VA treatment note, the Veteran was diagnosed with depressive disorder, not otherwise specified.  However, this disorder was not related to service.

In September 2012, the Veteran was afforded another PTSD VA examination.  The examiner found that the Veteran did not suffer from PTSD; however, the Veteran was diagnosed with anxiety, not otherwise specified, at this time.  The examiner opined that the Veteran's anxiety disorder, not otherwise specified, was at least as likely as not related to his war experience in Vietnam and specifically to his Purple Heart incident, among others.

Based on the foregoing, the Board finds that the earliest competent diagnosis of anxiety disorder, not otherwise specified, with a corresponding competent nexus opinion was September 26, 2012, the date of the VA PTSD examination that first diagnosed anxiety disorder, not otherwise specified.  

The Board acknowledges that the Veteran was given a provisional diagnosis of anxiety disorder, not otherwise specified, in a December 2010 VA treatment note.  A "provisional diagnosis" is not a diagnosis that meets the requirements for service connection.  

Simply stated, you have to have a disability related to service before we can grant service connection.  In some Veterans a disability related to service does not exist until many years after service.  This does not suggest the Veteran did not have problems; the question is whether he has a problem related to service.  The December 2010 provisional anxiety disorder, not otherwise specified, diagnosis is insufficient to support entitlement to service connection for anxiety disorder, not otherwise specified, related to service.

Accordingly, the Board finds that entitlement to service connection for anxiety disorder, not otherwise specified, did not arise until September 26, 2012, the date of the first competent anxiety disorder, not otherwise specified, diagnosis and nexus opinion.  Thus, the date of entitlement arose after the date of the December 2009 claim, and therefore under 38 U.S.C. § 5110 (a), that date cannot be the appropriate effective date.  Further, the December 2010 date of the Veteran's provisional diagnosis cannot be the effective date as the Veteran did not have a competent diagnosis of anxiety disorder, not otherwise specified at that time.  Therefore, based on the facts of this case, entitlement to an effective date earlier than September 26, 2012, is not warranted.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.102, 3.304 (f), 3.400.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duty to Notify and Assist

In this case, the Veteran is challenging the effective date assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003 ).

ORDER

Entitlement to an effective date earlier than September 26, 2012, for anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)) is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


